Citation Nr: 0316599	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  02-11 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active military service from April 1974 to 
April 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Boise, Idaho 
Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2003 the Board remanded the issue to the RO for 
further development and adjudicative action.  

In May 2003 the RO most recently affirmed the determination 
previously entered.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) determined 
that 38 C.F.R. § 19.9(a)(2)(ii), which provides "no less 
than 30 days to respond to notice," is contrary to 
38 U.S.C. § 5103(b).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice," because it is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  

In April 2003 the Board remanded the issue to the RO for 
further development.  The Board specifically requested the RO 
to provide the veteran a notification letter that is 
consistent with requirements of the VCAA as clarified by 
Quartuccio, supra.  

The RO's VCAA-related correspondence on file dated in April 
2003 merely gives the veteran only 30 days to submit evidence 
in support of his claim.  In this case, the RO's failure to 
issue a development letter consistent with the notice 
requirements of the VCAA amounts to a substantial oversight 
indicative of minimal RO development and accordingly compels 
remand.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should furnish the veteran 
with a development letter consistent with 
the notice requirements of the VCAA as 
clarified by Quartuccio, supra.  The 
letter should specifically notify the 
claimant that he has one year to submit 
evidence.  

3.  The RO should then conduct any 
necessary development brought about by 
the veteran's response and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


